                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 RICHARD A. BRANDES, #Y-15076,                      )
                                                    )
                Plaintiff,                          )
                                                    )
 vs.                                                )        Case No. 18−cv–01438−MJR
                                                    )
 IDOC,                                              )
 JANE DOE (Task Employee),                          )
 TASK,                                              )
 ANITA BAZILE SAWYER,                               )
 JOHN DOE #1 & 2 (C/O, Sergeant)                    )
 C.E.C. CIVIGENICS,                                 )
 G.E.O. GROUP,                                      )
 COUNSELOR YOUNG,                                   )
 MS. MILES,                                         )
 THOMAS,                                            )
 and JONSON,                                        )
                                                    )
                Defendants.                         )

                                ORDER DISMISSING CASE

REAGAN, Chief District Judge:

       Plaintiff Richard Brandes filed this action pursuant to 42 U.S.C. § 1983 for deprivations of

his constitutional rights that allegedly occurred in connection with a drug treatment contract he

was forced to sign. (Doc. 1). The Complaint did not survive screening under 28 U.S.C. § 1915A

and was dismissed without prejudice on September 7, 2018. (Doc. 11). Plaintiff was granted leave

to file a First Amended Complaint on or before October 5, 2018. (Doc. 11, pp. 12-14). He was

warned that the action would be dismissed with prejudice and a “strike” under 28 U.S.C. § 1915(g),

if he failed to file an amended complaint by the deadline. Id. He requested and was granted an

extension of the initial deadline. (Docs. 13-14). Under the extended deadline, Plaintiff was

required to file his First Amended Complaint no later than October 26, 2018. (Doc. 14).




                                                1
       Plaintiff missed the extended deadline. At least a week has passed since it expired. He has

not requested another extension or filed an amended complaint.

       The Court will not allow this matter to linger indefinitely. Accordingly, this action shall

be dismissed with prejudice for failure to comply with a Court Order (Docs. 11, 14) and/or

prosecute his claims. See FED. R. CIV. P. 41(b). The dismissal counts as one of Plaintiff’s three

allotted “strikes” within the meaning of 28 U.S.C. § 1915(g).

                                             Disposition

       IT IS HEREBY ORDERED that this action is DISMISSED with prejudice, based on

Plaintiff’s failure to comply with the Orders to file a First Amended Complaint on or before

October 5, 2018, or October 26, 2018. (Docs. 11, 14) and Plaintiff’s failure to prosecute his claims.

See FED. R. CIV. P. 41(b); Ladien v. Astrachan, 128 F.3d 1051 (7th Cir. 1997); Johnson v.

Kamminga, 34 F.3d 466 (7th Cir. 1994). This dismissal counts as one of Plaintiff’s three allotted

“strikes” within the meaning of § 1915(g).

       Plaintiff is further ADVISED that his obligation to pay the filing fee for this action was

incurred at the time the action was filed. Therefore, the filing fee of $350.00 remains due and

payable. See 28 U.S.C. § 1915(b)(1); Lucien v. Jockisch, 133 F.3d 464, 467 (7th Cir. 1998).

       If Plaintiff wishes to appeal this Order, he must file a notice of appeal with this Court within

thirty days of the entry of judgment. FED. R. APP. 4(a)(1)(A). If Plaintiff does choose to appeal,

he will be liable for the $505.00 appellate filing fee irrespective of the outcome of the appeal. See

FED. R. APP. 3(e); 28 U.S.C. § 1915(e)(2); Ammons v. Gerlinger, 547 F.3d 724, 725-26 (7th Cir.

2008); Sloan v. Lesza, 181 F.3d 857, 858-59 (7th Cir. 1999); Lucien, 133 F.3d at 467. He must

list each of the issues he intends to appeal in the notice of appeal and motion for leave to appeal in

forma pauperis. See FED. R. APP. P. 24(a)(1)(C). Moreover, if the appeal is found to be



                                                  2
nonmeritorious, Plaintiff may also incur another “strike.” A proper and timely motion filed

pursuant to Federal Rule of Civil Procedure 59(e) may toll the 30-day appeal deadline. FED. R.

APP. P. 4(a)(4). A Rule 59(e) motion must be filed no more than twenty-eight (28) days after the

entry of judgment, and this 28-day deadline cannot be extended.

       The Clerk’s Office is DIRECTED to close this case and enter judgment accordingly.

       IT IS SO ORDERED.

       DATED: 11/2/2018


                                                   s/ MICHAEL J. REAGAN
                                                   U.S. Chief District Judge




                                               3
